Supreme Court of Florida
                 WEDNESDAY, NOVEMBER 23, 2022

                                             CASE NO.: SC21-1596
                                              Lower Tribunal No(s).:
                                1D20-467; 162008CA000401LXXXMA

ROBERT MILLER, ETC.               vs.   R.J. REYNOLDS TOBACCO
                                        COMPANY

Petitioner(s)                           Respondent(s)

      Upon review of the response to this Court’s order to show
cause dated May 18, 2022, and the reply, the Court has determined
that it should decline to accept jurisdiction in this case. See Prentice
v. R.J. Reynolds Tobacco Co., 338 So. 3d 831 (Fla. 2022). The
petition for discretionary review is, therefore, denied.
      No motion for rehearing will be entertained by the Court. See
Fla. R. App. P. 9.330(d)(2).

MUÑIZ, C.J., and CANADY, POLSTON, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result only with an opinion.
FRANCIS, J., did not participate.

LABARGA, J., concurring in result only.

     Because I strongly believe that proof of fraudulent concealment

in an Engle-progeny case does not require proof of reliance on a

specific statement by an Engle defendant, I dissented to this Court’s

holding in Prentice v. R.J. Reynolds Tobacco Co., 338 So. 3d 831 (Fla.

2022).
CASE NO.: SC21-1596
Page Two



     In this case, I recognize, as does the petitioner, that this

Court’s holding in Prentice is controlling. However, I reaffirm my

dissent in Prentice, and I concur in result only to the extent that

Prentice requires this result.

A True Copy
Test:




ks
Served:

TROY A. FUHRMAN                       JASON T. BURNETTE
KEVIN P. RIDDLES                      DAVID C. REEVES
ANGELO M. PATACCA                     COURTNEY BREWER
SIMON HANSEN                          JOHN W. HOGAN
JACQUELINE M. PASEK                   JONATHAN A. MARTIN
BAILEY HOWARD                         EMILY C. BAKER
MARIE A. BORLAND                      PAUL R. REICHERT
JOHN S. MILLS                         RICHARD J. LANTINBERG
A. JAY PLOTKIN                        NORWOOD SHERMAN WILNER
HON. KRISTINA SAMUELS, CLERK
HON. KATIE L. DEARING, JUDGE
HON. JODY PHILLIPS, CLERK